Goldstein, J.,
concurs in the result, with the following memo*485randum: The defendant’s defense was that he was arrested at a location different from that described by the undercover officer and the arresting officer, and that therefore the police were not telling the truth. The prosecutor, in rebuttal, was properly permitted to present the testimony of a police sergeant that the arrest to which defense witnesses referred occurred months later and for an unrelated matter.
The defense counsel argued that the jury must be informed that the unrelated arrest was for charges which the District Attorney declined to prosecute. The prosecutor argued, however, that eliciting such information was unnecessary, because “the case itself has no relevance to this jury.” The court concurred, noting that “[n]othing about the underlying facts should come out.”
Nevertheless, on direct examination of the police sergeant, the prosecutor asked “what is your current assignment?” and the sergeant replied “I work for the Street Narcotics Enforcement Unit,” revealing to the jury that the unrelated arrest was in all probability related to narcotics.
The trial court found, and I concur, that the prosecutor’s question was designed to elicit improper testimony, in violation of a prior court order and the prosecutor’s assurances that no such information would be revealed.
As a result, the court deemed it necessary to inform the jury that the People declined to prosecute the defendant for the unrelated charges. Irrelevant, collateral material was placed before the jury. In view of the court’s prompt complete curative instructions, reversal is unwarranted. However, the prosecutor’s intentional misconduct, in violation of a prior court order and the prosecutor’s own assurances, warrants a strong admonition from this Court.